DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the remarks filed on 01/27/2022. The amendments filed on
01/27/2022 have been entered. Accordingly, claims 1-5, 7-15 and 17-20 remain pending. The amendments to the claims have overcome the prior 35 USC 101 and 112 rejections.  Applicant’s arguments, see Remarks, filed 01/27/2022, with respect to the rejection of claims 1-3, 7, 9, 11-13, 17, and 19 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Haynes and a new rejection under 112(a) written description specific to the claims has been made. 
The applicant’s argument regarding claims 4 and 14 are not persuasive because the cited prior art of Wright still teaches the limitation of solving the linear inverse scattering problem with a group sparsity constraint using a spectral gradient projection and a separable approximation (introduction, spectral gradient projection and a separable approximation).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-15, and 17-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 4, and 11 recite the limitation “contrast source vector”, the subject matter is not properly described in the application filed. It is unclear if the applicant is referring to the network analyzer vector or the contrast source inversion.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-15, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 4, and 11 recite the limitation “contrast source vector”, the specification failed to define this limitation and it is unclear what is meant by the contrast source vector. The examiner interpreted this limitation as the results of a contrast source inversion algorithm for the purpose of examination. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 9, 11-13, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haynes et al. (US Pub No. US 2013/0135136).

Regarding claim 1, Haynes teaches a method for tracking a probe during a procedure, the method comprising (abstract and para. 200; the method of outlining the location of an object in an image as well as determining its properties): 
capturing scattering parameter data for an imaging region including the probe by operating a first plurality of antennas to transmit microwave energy and operating a second plurality of antennas to capture scattering parameter data for each of a plurality of transmit-receiver antenna pairs (figures 3-5, paras. 0006, 0065, and 0080; the system includes transmitting antennas 40 and receiving antennas 42); 
 applying, by an electronic processor, a contrast source inversion to the captured scattering parameter data to solve a volume integral equation for a contrast source in the imaging region (paras. 0155, 0160, and 0165-0170; inversion algorithm is used to solve a new volume integral equation), wherein the contrast source exists at a surface of the probe or within the probe (para. 0057), wherein the contrast source is defined as a product of a material contrast of the probe and a total electric field of the imaging region (para. 0155; “The BIM alternates estimates between the material contrasts and the total fields in the object.”), wherein the volume integral equation links the contrast source to the measured scattering parameters (para. 0151, “where the Born Iterative Method with a new integral equation operator that directly links the material contrasts we wish to image to S-parameter measurements of a Vector Network Analyzer are described.”) wherein solving for the contrast source includes determining a contrast source vector defining a shape and location of the contrast source in the imaging region (paras. 0200 and 0213), and wherein solving for the contrast source vector reduces the volume integral equation to a linear problem (paras. 0165-0170; “the BIM successively linearizes the nonlinear problem by alternating estimates of the contrasts and the object fields according to the following algorithm “); 
determining, by the electronic processor, a location of the probe in the imaging region during the procedure based on the contrast source vector (para. 200); 
and Application No. 16/641,115Page 3 of 12 Response to October 5, 2021 Office Action Attorney Docket No. 029680-9061-US02 displaying an image of the location of the probe relative to an anatomy feature in the imaging region during the procedure (para. 200).

Regarding claim 2, Haynes teaches the method of claim 1, further comprising determining a plurality of scattering parameters by measuring a scattered electric field in the imaging region with a vector network analyzer (para. 0155; “predict the scattered field S-parameters measured by a Vector Network Analyzer (VNA)”).

Regarding claim 3, Haynes teaches the method of claim 2, further comprising linking a plurality of total electric fields in the imaging region excited by the first plurality of antennas to the plurality of scattering parameters measured at the second plurality of antennas with an arbitrary inhomogeneous imaging background (para. 0061).

Regarding claim 7, Haynes teaches the method of claim 1, wherein operating the first plurality of antennas to transmit the microwave energy includes transmitting an excitation signal with a transmitting antenna of the first plurality of antennas into the imaging region to produce an electric field in the imaging region (para. 0056).

Regarding claim 9, Haynes teaches the method of claim 1, wherein the probe is a non-metallic probe, and wherein, within the imaging region, the contrast source only exists within the probe (para. 0133).

Regarding claim 11, Haynes teaches a system for tracking a probe during a procedure, the system comprising (abstract and para. 200; the system outlines the location of an object in an image as well as determine its properties): 
a plurality of antennas arranged in a three-dimensional array in an imaging region, the plurality of antennas configured to generate a contrast source by exciting a medium of the probe during the procedure (figures 3-5, para. 0010); 
a computer operatively connected to the plurality of antennas, the computer including an electronic processor configured to (figure 2, element 24)
 operate a first plurality of antennas of the plurality of antennas in the three-dimensional array to transmit microwave energy, Application No. 16/641,115Page 5 of 12 Attorney Docket No. 029680-9061-US02operate a second plurality of antennas of the plurality of antennas in the three-dimensional array to capture scattering parameter data for each of a plurality of transmit-receiver antenna pairs (figures 3-5, paras. 0006, 0065, and 0080; the system includes transmitting antennas 40 and receiving antennas 42); , 
apply a contrast source inversion to the captured scattering parameter data to solve a volume integral equation for a contrast source in the imaging region (paras. 0155, 0160, and 0165-0170; inversion algorithm is used to solve a new volume integral equation), wherein the contrast source exists at a surface of the probe or within the probe (para. 0057), wherein the contrast source is defined as a product of a material contrast of the probe and a total electric field of the imaging region (para. 0155; “The BIM alternates estimates between the material contrasts and the total fields in the object.”), wherein the volume integral equation links the contrast source to the measured scattering parameters (para. 0151, “where the Born Iterative Method with a new integral equation operator that directly links the material contrasts we wish to image to S-parameter measurements of a Vector Network Analyzer are described.”) wherein solving for the contrast source includes determining a contrast source vector defining a shape and location of the contrast source in the imaging region (paras. 0200 and 0213), and wherein solving for the contrast source vector reduces the volume integral equation to a linear problem (paras. 0165-0170; “the BIM successively linearizes the nonlinear problem by alternating estimates of the contrasts and the object fields according to the following algorithm “);  
and determine a location of the probe in the imaging region during the procedure based on the contrast source vector (para. 200); 
and a display screen configured to display the location of the probe relative to an anatomy feature in the imaging region during the procedure (para. 200).

Regarding claim 12, Haynes teaches the system of claim 11, further comprising a vector network analyzer operatively connected to the plurality of antennas and the computer, wherein the vector network analyzer is configured determine a plurality of scattering parameters based on the plurality of measurements from the plurality of antennas, wherein the plurality of scattering parameters indicating a scattered electric field measured in the imaging region (para. 0155; “predict the scattered field S-parameters measured by a Vector Network Analyzer (VNA)”).

Regarding claim 13, Haynes teaches the system of claim 12, wherein the vector network analyzer is further configured to link a plurality of total electric fields in the imaging region generated by the first plurality of antennas to the plurality of scattering parameters measured at the second plurality of antennas with an arbitrary inhomogeneous imaging background (para. 0061).

Regarding claim 17, Haynes teaches the system of claim 11, wherein the electronic controller is configured to operate the first plurality of antennas by operating one or more transmitting antennas of the first plurality of antennas to transmit an excitation signal into the imaging region to produce an electric field in the imaging region (para. 0056).

Regarding claim 19, Haynes teaches the system of claim 11, wherein the medium of the probe includes a non-metal disposed within the probe, and wherein the contrast source only exists within the probe (para. 0133).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5, 10, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Haynes et al. (US Pub No. US 2013/0135136) in the view of in the view Wright (NPL: Sparse reconstruction by separable approximation).

Regarding claim 4, Haynes teaches the method of claim 1, however fails to explicitly teach wherein the inverse problem includes a linear inverse scattering problem, wherein determining the location of the probe based on the contrast source vector includes solving the linear inverse scattering problem with a group sparsity constraint using a spectral gradient projection and a separable approximation.
Wright, in the same field of endeavor, teaches Wright, in the same field of endeavor, teaches wherein determining the location of the probe based on the contrast source vector includes solving the linear inverse scattering problem with a group sparsity constraint using a spectral gradient projection and a separable approximation (introduction, spectral gradient projection and a separable approximation).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Haynes to incorporate the teachings of Wright to provide a step of using group sparsity constraint using a spectral gradient projection and a separable approximation. This modification will help in more accurately solving for the linear problems (abstract).

Regarding claim 5, Haynes teaches the method of claim 4, furthering comprising determining a three-dimensional shape of the probe during the procedure based on a solution of the linear inverse scattering problem (para. 0213).

Regarding claim 10, Haynes teaches the method of claim 4, wherein solving the linear inverse scattering problem includes solving the linear inverse scattering problem with a graphics processing unit (figure 2, element 24, para. 0064).

Regarding claim 14, Haynes teaches the system of claim 11, however, fails to explicitly teach wherein the inverse problem includes a linear inverse scattering problem with a group sparsity constraint, wherein the electronic processor is further configured to determine a linear inverse scattering solution to the linear inverse scattering problem using a spectral gradient projection and a separable approximation.
Wright, in the same field of endeavor, teaches Wright, in the same field of endeavor, teaches wherein the inverse problem includes a linear inverse scattering problem with a group sparsity constraint, wherein the electronic processor is further configured to determine a linear inverse scattering solution to the linear inverse scattering problem using a spectral gradient projection and a separable approximation (introduction, spectral gradient projection and a separable approximation.
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Haynes to incorporate the teachings of Wright to provide a step of using a spectral gradient projection and a separable approximation. This modification will help in more accurately solving for the linear problems (abstract).

Regarding claim 15, Haynes teaches the system of claim 14, wherein the electronic processor is further configured to determine a three-dimensional shape of the probe during the procedure based on the linear inverse scattering solution (para. 0213).

Regarding claim 20, Haynes teaches the system of claim 14, wherein the electronic processor includes a graphics processing unit, wherein the electronic processor is configured to determine the linear inverse scattering solution with the graphics processing unit (figure 2, element 24, para. 0064).

 Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Haynes et al. (US Pub No. US 2013/0135136) in the view of in the view of Zhang (NPL: Metal defects sizing and detection under thick coating using microwave).

Regarding claim 8, Haynes teaches the method of claim 1, however, fails to explicitly teach wherein the probe is a metallic probe, and wherein, within the imaging region, the contrast source only exists at the surface of the probe.
Zhang, in the same field of endeavor, teaches wherein the probe is a metallic probe, and wherein, within the imaging region, the contrast source only exists at the surface of the probe (defect characterization with pc).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Haynes to incorporate the teachings of Zhang to provide a metallic probe. This modification will help in the detection and the tracking of the probe.

Regarding claim 8, Haynes teaches the system of claim 11, however, fails to explicitly teach wherein the medium of the probe includes a metal disposed on a surface of the probe, and wherein the contrast source only exists at the surface of the probe.
Zhang, in the same field of endeavor, teaches wherein the medium of the probe includes a metal disposed on a surface of the probe, and wherein the contrast source only exists at the surface of the probe (defect characterization with pc).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Haynes to incorporate the teachings of Zhang to provide a metallic probe. This modification will help in the detection and the tracking of the probe.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 5712723718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAINAB MOHAMMED ALDARRAJI/             Patent Examiner, Art Unit 3793

/CHRISTOPHER KOHARSKI/             Supervisory Patent Examiner, Art Unit 3793